DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,561,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim(s) 2-3, 5-8, 10 is/are objected to because of the following informalities: 
Claim 2, line 1, “the toxin” should be “the botulinum toxin”.
Claim 3, line 1, “the toxin” should be “the botulinum toxin”.
Claim 5, line 1, “the toxin” should be “the botulinum toxin”.
Claim 6, line 1, “the toxin” should be “the botulinum toxin”.
Claim 7, line 1, “the toxin” should be “the botulinum toxin”.
Claim 7, line 2, “toxin” should be “the botulinum toxin”.
Claim 8, line 1, “botulinum toxin” should be “the botulinum toxin”.
Claim 10, line 1, “botulinum toxin” should be “the botulinum toxin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the placement" and “the needle” in line 1.  There is insufficient antecedent basis for these limitations in the claim. Examiner notes: claim 4 depends on claim 1 however claim 1 does not recite the limitation of “a needle”. On the other hand, claim 3 recites the limitation of “a needle”. Examiner advises Applicant to either amend claim 1 to recite “a needle” or amend claim 4 to depend on claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koman (US 2018/0333472) in view of Speller (“Muscles of the foot article” article by Jess Speller, see the attached NPL file).
Regarding claim 1, Koman discloses 
A method of treating heel pain related to a compression of the medial/plantar nerve complex of the heel between the Quadratus Plantae and/or the Abductor Hallucis muscles in a patient in need thereof (see par. 0017), said method comprising injecting a botulinum toxin (see par. 0017) into the insertional plantar fascia area of the plantar intrinsic muscles in a foot of the patient affected by the Plantar Heel Pain Syndrome (Examiner notes: see par. 0017, the treatment includes determining the target muscles in the foot, namely, the plantar intrinsic muscles, the plantar fascia and calcaneal periosteum that produce pain and increases forces in the foot, determining the distribution and location of neuromuscular junctions in the target muscle, and injecting an appropriate therapeutic dose of botulinum toxin in the target muscle in the bottom of the foot. Also, see fig. 1 and pars. 0038-0043).
Regarding claim 1, Koman doesn’t explicitly disclose the step of injecting into each of the Abductor Hallucis and Quadratus Plantae muscles. Koman only discloses the step of injecting into the plantar intrinsic muscles in the foot. However, Speller teaches that there are 10 intrinsic muscles located in the sole of the foot. And, the Abductor Hallucis muscle is in the first layer and the Quadratus Plantae muscle is in the second layer of the plantar intrinsic muscles. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to perform the injection into the Abductor Hallucis muscle and the Quadratus Plantae muscle since these muscles are part of the plantar intrinsic muscles.
Regarding claim 3, in the modified method of Koman in view of Speller,
Koman further discloses wherein the toxin is injected using a needle (see pars. 0041 and 0043).
Regarding claim 8, in the modified method of Koman in view of Speller,
.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koman (US 2018/0333472) in view of Speller (“Muscles of the foot article” article by Jess Speller, see the attached NPL file) in further view of Peterlein et al. (“Is Botulinum Toxin a effective for the treatment of Plantar Fasciitis?” article which is cited in the IDS).
Regarding claim 2, in the modified method of Koman in view of Speller,
Koman further discloses wherein the toxin is injected at the intrinsic foot muscle origins of the target muscle at the plantar calcaneus (Examiner notes: see par. 0017, an appropriate therapeutic dose of botulinum toxin is injected in the target muscles in the foot, namely, the plantar intrinsic muscles, the plantar fascia and calcaneal periosteum that produce pain and increases forces in the foot. Also, fig. 1 shows the injection sites 160 for the central component of the plantar fascia 140 are located at the intrinsic foot muscle origins of the target muscle at the plantar central calcaneus).
Regarding claim 2, Koman fails to disclose the toxin is injected at the intrinsic foot muscle origins of each of the Abductor Hallucis and Quadratus Plantae muscles at the plantar medial calcaneus. Koman only discloses the toxin is injected in the target muscles such as the plantar intrinsic muscles, and the plantar intrinsic muscles include the Abductor Hallucis and Quadratus Plantae muscles. Koman also discloses the injection sites 160 for the central component of the plantar fascia 140 are located at the intrinsic foot muscle origins of the target muscle at the plantar central calcaneus. 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koman’s method by having the toxin being injected into the insertional plantar fascia area of each of the Abductor Hallucis and Quadratus Plantae muscles at the plantar medial calcaneus, as taught by Peterlein and suggested by Koman, for the purpose of treating planar fasciitis.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koman (US 2018/0333472) in view of Speller (“Muscles of the foot article” article by Jess Speller, see the attached NPL file) in further view of Schmitz et al. (US 2010/0331883)
Regarding claim 4, Koman in view of Speller discloses the method of Claim 1, as set forth above, except for wherein the placement of the needle at the insertional plantar fascial area of each of the Abductor Hallucis and Quadratus Plantae muscles is confirmed by muscle/nerve stimulation. 
Koman only disclose a step of placing the needle at the insertional plantar fascial area of the target muscles (see 0041 and 0043) wherein the target muscles include the plantar intrinsic muscles and wherein the Abductor Hallucis and Quadratus Plantae muscles are plantar intrinsic muscles.
However, Schmitz teaches a step of using nerve stimulation to confirm desired placement of needle relative to nerve and target tissue (par. 1204).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koman’s method by adding a step of confirming the placement of the needle by nerve stimulation, as taught by Schmitz, for the purpose of using .

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koman (US 2018/0333472) in view of Speller (“Muscles of the foot article” article by Jess Speller, see the attached NPL file)
Regarding claim 5, Koman in view of Speller discloses the method of Claim 1, as set forth above, except for wherein toxin is first injected into the Abductor Hallucis.
Koman only disclose the step of injecting botulinum toxin (par. 0017) into the target muscles in the foot, namely, the plantar intrinsic muscles wherein the plantar intrinsic muscles include the Abductor Hallucis muscle in the first layer and the Quadratus Plantae muscle in the second layer. 
Koman doesn’t actually disclose the toxin is injected into the Abductor Hallucis muscle first. However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to try to inject the botulinum toxin into the Abductor Hallucis muscle first since the Abductor Hallucis muscle is on the first layer of the plantar intrinsic muscles. Also, it is obvious for one having ordinary skill in the art to try by choosing from a finite number of identifiable, predictable solutions (see the attached NPL file with regards to 10 intrinsic muscles located in the sole of the foot, there are 3 different muscles on the first layer of the plantar intrinsic muscles such as Abductor Hallucis, Flexor Digitorum Brevis, and Abductor Digiti Minimi. Therefore, there are 3 identifiable, predictable solutions here: (i) inject the Abductor Hallucis first, or (ii) inject the Flexor Digitorum Brevis first, or (iii) inject the Abductor Digiti Minimi first) with a reasonable expectation of success to treat Plantar Fasciitis. Examiner notes: applicant has not disclosed that injecting the toxin into the Abductor Hallucis first provides an advantage, solves any stated problem, or is used for any particular purpose.
Regarding claim 6, Koman in view of Speller discloses the method of Claim 1, as set forth above, except for wherein toxin is injected into both the Abductor Hallucis and Quadratus Plantae in the same procedure.
Koman only disclose the step of injecting botulinum toxin (par. 0017) into the target muscles in the foot, namely, the plantar intrinsic muscles wherein the plantar intrinsic muscles include the Abductor Hallucis muscle in the first layer and the Quadratus Plantae muscle in the second layer. 
Koman doesn’t actually disclose the toxin is injected into both the Abductor Hallucis and Quadratus Plantae in the same procedure. However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to try to inject the botulinum toxin to both these muscles in the same procedure when both of these muscles are determined as the target muscles in the foot that need to be treated with botulinum toxin. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koman (US 2018/0333472) in view of Speller (“Muscles of the foot article” article by Jess Speller, see the attached NPL file) in further view of Akhbari et al. (“The use of dry needling and myofascial meridians in a case of plantar fasciitis” article, see the attached NPL)
Regarding claim 9, Koman in view of Speller discloses the method of Claim 1, as set forth above, except for further comprising injecting a dry needle into the plantar fascia.
However, Akhbari teaches a step of injecting a dry needle into the plantar fascia (see fig. 3 on page 45 and the paragraph on the same page discusses about the procedure in fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koman’s method by adding a step of injecting a dry needle into the plantar fascia, as taught by Akhbari, for the purpose of managing plantar fasciitis by reducing pain for the patient (see abstract on page 43 of Akhbari)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koman (US 2018/0333472) in view of Speller (“Muscles of the foot article” article by Jess Speller, see the attached NPL file) in further view of Dake et al. (US 2013/0202636)
Regarding claim 10, Koman in view of Speller discloses the method of Claim 1, as set forth above, except for further comprising applying botulinum toxin topically to the skin in the area of pain caused by the Plantar Heel Pain Syndrome/Plantar Fasciitis.
However, Dake teaches a step of administering the botulinum toxin topically to the feet (par. 0054) where administration of the botulinum toxin is desired to relax the muscle (par. 0054).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Koman’s method by adding a step of administering botulinum toxin topically to the feet, as taught by Dake, for the purpose of relaxing the muscles (par. 0054 by Dake).

Allowable Subject Matter
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the cited prior arts above fail to disclose the time of injection such that the botulinum toxin is injected into the Quadratus Plantae more than one hour after the botulinum toxin is injected into the Abductor Hallucis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783